This matter is before the court on motion of appellant for a copy of the trial transcript at state expense. It is well-established that:
"* * * Equal protection dictates that the state must provide indigent criminal defendants `* * * with a transcript of prior proceedings when that transcript is needed for an effective defense or appeal.' Britt v. North Carolina (1971), 404 U.S. 226,227. * * *" (Citations omitted.) State, ex rel. Seigler, v. Rone
(1975), 42 Ohio St. 2d 361, 361-362, 71 Ohio Op. 2d 328,328 N.E.2d 811, 812.
A transcript of proceedings was filed in the instant case on March 1, 1988, in accordance with this constitutional requirement.
Appellant requests that an additional copy of the transcript of proceedings be sent to him because, he alleges, the second transcript is necessary for him to assist his counsel in preparing appropriate assignments of error for purposes of appeal.
The constitutional requirements have been met. It is this court's long-standing and unchanged policy to provide one transcript of proceedings at state expense. The state is under no duty to provide multiple transcripts at state expense to an indigent defendant. State, ex rel. Ralston, v. Hill (1981),65 Ohio St. 2d 58, 19 Ohio Op. 3d 256, 417 N.E.2d 1380. See, also,State v. Jones (Mar. 14, 1988), Lucas App. No. L-87-285, unreported.
Accordingly, we find appellant's motion not well-taken and it is, hereby, denied.
Motion denied.
RESNICK, P.J., CONNORS and HANDWORK, JJ., concur. *Page 28